Citation Nr: 1221018	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-48 105	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty from May 1978 to August 1979, from       January 2003 to May 2006, and then from September 2009 to March 2012.           His most recent available Form DD-214 reflects an additional three years of prior active duty service, and several additional years of Reserve duty.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

On April 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). An appeal may be withdrawn as to any or all issues involved in the appeal        at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


